Citation Nr: 1809417	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for schizophrenia. 

2.  Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted the Veteran's application to reopen his claim for service connection for schizophrenia and denied the claim on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Veteran was scheduled for a March 2017 hearing, but withdrew his hearing request.


FINDINGS OF FACT

1.  The April 1985 rating decision denied the claim for entitlement to service connection for schizophrenia.  The Veteran did not appeal and new and material evidence was not received within the one year appeal period. 

2.  In unappealed November 1992 and November 2006 rating decisions, and a November 2006 notification letter, the RO denied the Veteran's application to reopen his claim on the basis that new and material evidence was not submitted.  The Veteran did not appeal these denials, and new and material evidence was not received during the one-year appeal period. 

3.  Evidence received since these denials relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for schizophrenia and raises a reasonable possibility of substantiating the claim. 

4.  The evidence is at least evenly balanced as to whether the Veteran's schizophrenia is related to service.


CONCLUSIONS OF LAW

1.  The April 1985 rating decision that denied the claim for entitlement to service connection for schizophrenia is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100(a), 20.1104 (2017). 

2.  The November 1992 and November 2006 rating decisions, and the November 2006 notification letter, which denied the Veteran's application to reopen his claim on the basis that new and material evidence was not received, were final.  8 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

3.  Evidence received since these denials relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for schizophrenia and raises a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for schizophrenia have been met. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the matters on appeal, the Board will not discuss further whether those duties have been accomplished. 

II. Application to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Veteran originally filed for VA disability compensation for schizophrenia in July 1980.  In an April 1985 rating decision, the RO denied service connection for schizophrenia.  The Veteran did not file a notice of disagreement within the one-year appeal period.  In addition, the Veteran did not submit new and material evidence within the one-year appeal period, and no additional evidence was received at any time pertinent to the previously disallowed claim for service connection for schizophrenia.  This denial, therefore, became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The Board finds that new and material evidence sufficient to reopen the claim of service connection for schizophrenia has been received.  Specifically, since the November 1992 and November 2006 rating decisions, and the November 2006 notification letter, the Veteran submitted private treatment records showing that the Veteran still has psychiatric symptoms stemming from his in-service incident.  The Board finds that this evidence, which was not previously before the RO, relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence is therefore new and material and reopening of the claim of service connection for schizophrenia is therefore warranted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

III. Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran asserted that his schizophrenia is related to military service. 

The Veteran's service treatment records do not include any diagnosis, complaints, or treatments for schizophrenia or a psychiatric disability. 

In a June 1980 VA treatment record, the physician diagnosed the Veteran with paranoid schizophrenia and noted that the Veteran's psychiatric problems began in 1979 while the Veteran was stationed in Germany during active duty.  The physician noted that the Veteran's delusions stemmed from assignment to border guard duty for which he did not have proper security clearance.  The Veteran reported that ever since he was assigned a duty for which he did not have clearance, he has been worried that the government has suspected him of wrongdoing and further believes that he has been under the government surveillance ever since.  The Veteran reported that after he left service, he had thoughts in the form of commands to hurt people.  The Veteran also reported that he suspected people around him were testing whether his thoughts were true to see if he would hurt people.  

In a February 1992 private treatment record, the psychiatrist noted that the Veteran was incarcerated in 1989 where he was given a psychiatric evaluation.  The Veteran reported that he attempted suicide in 1980 and 1982.  The psychiatrist diagnosed the Veteran with paranoid schizophrenia.  

In a July 2006 VA treatment record, the Veteran reported that he was hospitalized in 1980 after he attempted suicide.  The psychiatrist noted that the Veteran still has some fears from his border duty during service.  

In an April 2010 VA psychiatric note, the psychiatrist noted that the Veteran exhibits social paranoia and hypervigilance.  The Veteran reported that he does not leave his house too much because he believes he is a target to everyone and that everyone pays attention to him.  Further, the Veteran reported that when he is outside in public, he thinks that people call each other on their phones and talk about him.  

For the reasons below, the Board finds that entitlement to service connection for schizophrenia is warranted. 

First, the medical evidence of record demonstrates a current diagnosis.  Thus, a current disability has been established. 

Second, the in-service disease or injury element has been met.  Although the Veteran's STRs are silent of any complaint, diagnosis, or treatment of schizophrenia, the Veteran has consistently reported during treatment that he has fears such as government surveillance stemming from his in-service incident where he performed border duty in Germany without the proper clearance to do so.  
The Veteran is competent to describe the circumstances of his military service.  The Veteran's personnel records noted that the Veteran had 1 year and two months of foreign service.  The Board finds that the Veteran's statements made during treatment regarding his in-service incident are competent, and have been consistent since the date of initial claim in 1980.  The Board has no reason to question the veracity of the Veteran's description of his in-service incident made during hospitalization after a suicide attempt.  Accordingly, the Board finds that the Veteran's statements regarding his in-service incident are credible and consistent with the circumstances of his service and his treatment.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

Therefore, this case turns on whether there is a nexus between the in-service incident and the current schizophrenia. 

The June 1980 VA examiner obtained the Veteran's history and found that the Veteran's psychiatric problems began when he was stationed in Germany during active duty.  Additionally, the June 1980 VA examiner noted that the Veteran's delusions stem from an in-service incident where he performed border duty without the proper clearance.  In a July 2006 VA treatment record note, the psychiatrist noted that the Veteran still has fears from his border duty.  To this end, there is no other evidence of record establishing that the Veteran's schizophrenia was due to anything other than the in-service event.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran). 

In sum, the evidence shows the June 1980 physician's findings that the Veteran's schizophrenia was due to an in-service event; the Veteran's competent and credible reports of an in-service border duty incident; VA treatment records documenting the Veteran's continuous treatment for schizophrenia; the July 2006 VA treatment record noting that the Veteran still has fears from his in-service incident; and no evidence to contrary. 

Therefore, the evidence is thus at least evenly balanced as to whether the Veteran's current schizophrenia is related to his in-service border patrol incident.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for schizophrenia is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for schizophrenia is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


